PER CURIAM.
The question as to tire amount of damages having been submitted to the Special Term, that court found that the defendant had sustained damages tO' the amount of the undértaking. The court deducted from that, however, the amount of taxable costs which had been paid by the plaintiffs to the defendant. Such a deduction seems to> be entirely unwarranted. Brooks v. Racich Asbestos Mfg. Co., 137 App. Div. 280, 121 N. Y. Supp. 850.
The order must therefore be modified, by fixing the amount to be paid by the surety on the undertaking at the sum of $250, and, as thus modified, affirmed, with $10 costs and disbursements to the appellant.